                                                                       3:20-cv-03594-SK




                              S DISTR
                           ATE       IC
                         ST            T
                     D
                                                           Susan Y. Soong
                                               CO
                E
              IT




                                                 UR
            UN




                                                   T




5/29/2020
            N O RT




                                                    NI A
                                                OR
              HE




                                               IF




                     N
                                               AL
                     R




                         DI
                              S T RI T O F C
                                    C
